DETAILED ACTION
This Office Action is in response to the remarks entered on 12/10/2020. Claim 1, was amended. No claims were added. No claim was cancel. 
Claims 1-4 are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-4 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
From independent claim 1:
identifying, by the system, a fluid traversing from a first position to a second position, wherein an equipment assembly including one or more capacitors to increase one or more power factors, wherein the determined failure criterion comprises an average reactive power data, 
and selecting, by the system, first ungrouped data from the set of equipment failure data based on a level of similarity between the first ungrouped data and the training data.
The closest prior arts of record, Fu et al. (Pub. No. US20150089309- hereinafter, Fu) teaches classify received equipment failure data into failure type groups but not teach the specific limitations of the claims 1 “identifying, by the system, a fluid traversing from a first position to a second position, wherein an equipment assembly including one or more capacitors to increase one or more power factors, wherein the determined failure criterion comprises an average reactive power data, 
and selecting, by the system, first ungrouped data from the set of equipment failure data based on a level of similarity between the first ungrouped data and the training data.” 
An additional art, Ishikawa et al. (Pub. No. US20150279129-hereinafter, Ishikawa) teaches grouping of the failure data into one or more failure data groups but not teaches specific limitations of claim 1.
An additional art, Kilgore et al. (Patent. No. 4051427-hereinafter, Kilgore) teaches reactive power data to identify the fluid traversing from one position to other position but not teach specific limitations of claim 1.
An additional art, Pan et al. (Pub. No. US 20130313991- hereinafter, Pan) teaches capacitor increases power factors, but not teach specific limitations of claim 1. 
However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations as specified in independent claim 1 in combination with all the other limitations recited therein.
When taken in context the claims as a whole were not uncovered in the prior art i.e., dependent claims 2-4 are allowed as they depend upon an allowable independent claim.

Conclusion
Claims 1-4 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571) 2725747. The examiner can normally be reached on 7:30 - 5:00 M TH. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/E.T./
Examiner, Art Unit 2126

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184